Citation Nr: 0806972	
Decision Date: 02/29/08    Archive Date: 03/06/08

DOCKET NO.  05-30 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial compensable rating for 
hyperparathyroidism. 

2.  Entitlement to an initial compensable rating for 
pulmonary embolism. 

3.  Entitlement to an initial compensable rating for 
sinusitis. 

4.  Entitlement to service connection for numbness of the 
left arm.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel



INTRODUCTION

The veteran has verified active duty from October 1989 to 
January 2004. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that granted 
service connection and noncompensable ratings for 
hyperparathyroidism, pulmonary embolism, and sinusitis; and 
that denied service connection for numbness of the left arm. 

In August 2005, the veteran requested a hearing before the 
Board sitting at the RO.  In March 2007, the veteran withdrew 
his appeal prior to the scheduled hearing.  


FINDING OF FACT

In a March 28, 2007 written statement, received by the Board 
in June 2007, prior to the promulgation of a decision, the 
veteran withdrew his appeal of all issues. 


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
appellant have been met. 38 U.S.C.A. § 7105(b) (2), (d) (5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision. 38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  The appellant has withdrawn this appeal 
and, hence, there remain no allegations of errors of fact or 
law for appellate consideration.  Accordingly, the Board does 
not have jurisdiction to review the appeal, and it is 
dismissed.


ORDER

The appeal is dismissed.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


